DETAILED ACTION
This action is in response to application 16/818177, filed on 3/13/2020. Claims 1-13 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zang et al., “Hybrid method for short-term photovoltaic power forecasting based on  deep convolutional neural network,” hereinafter “Zang.”
Regarding claim 1, Zang anticipates “A method for generating a multi-layer hybrid model power generation prediction, (see, e.g., Zang, Abstract; “In order to mitigate the impact caused by the uncertainty of solar radiation in grid-connected PV systems, a hybrid method based on a deep convolutional neural network (CNN) is introduced for short-term PV power forecasting.”) comprising: 
extracting features from historical data of one or more renewable energy systems; (see, e.g., Zang, pg. 4559, sec. 4; “The proposed hybrid VMD-CNN model is employed for hour-ahead forecasting of PV power in this study. It utilises historical time-series data of daily PV power from 6 a.m. to 7 p.m. along with other meteorological elements, i.e. temperature, wind speed and solar radiation. As cloudiness is hard to measure, the wind speed is utilised in the indirect replacement of it. Among these, the time series of PV power is required to be decomposed into different components and each component will be constructed into 2D form for the further deep training of a CNN.”)
generating a layer 1 prediction model from the extracted features; generating a plurality of layer 2 prediction models based on one or more of an output from the layer 1 prediction model, an output from layer 3 prediction models, and the extracted features; generating the at least one layer 3 hybrid prediction model based on an output of a selection of layer 2 prediction models from the plurality of layer 2 prediction models; (see, e.g., Zang, pg. 4558-59, sec. 3; “A deep CNN consists of n convolution layers with a down-sampling procedure, m individual convolution layers and few fully connected layers, as a sketch is shown in Fig. 1.”;  pg. 4560-61, sec. 4; “First, a sole CNN model is trained for extracting features based only on historical time series of PV power residue. Second, the outputs from the   last fully connected layer of CNN are drawn out to train a MF model using machine learning method, which is chosen to be SVR based on comparisons. After computation of the final layer, the output values receive a reduction in size and contain the major characteristics of the residue, which can be also called advanced features. At last, those and 
executing the at least one layer 3 hybrid prediction model on new data received from the one or more renewable energy systems to provide prediction on power generation of the one or more renewable energy systems.” (see, e.g., Zang, pg. 4561; “After the above procedures, the outputs from the two steps are added together as the final prediction result. The entire trained model conducts point  forecasting of the PV power hourly in a rolling manner, with the flowchart of the overall model displayed in Fig. 6.”; pg. 4563-65; “Transfer learning technology is also applied in this study to pre-train a new deep CNN model. In order to validate the feasibility and effectiveness of the model through transfer learning, another PV array in an adjacent area is used for simulation. This array, which has a capacity of 200 kW, has been put into operation recently, only preserving power output data within half a year. The short-term forecasting results based on the testing datasets over the last week are presented in Fig. 13 and Table 9. The results indicate that the model, which adopts weights and biases from a well-trained one, also has a quite high forecasting precision on the neighbouring area.”). 
Regarding claim 2, Zang anticipates “The method of claim 1, wherein the generating the at least one layer 3 hybrid prediction model comprise generating multiple layer 3 hybrid prediction models based on different combinations of the selected layer 2 models, wherein an output of the at least one layer 3 hybrid prediction model is provided to generate additional layer 2 models.” (see, e.g., Zang, pg. 4561, figs. 4-5 & associated text). 
Regarding claim 3, Zang anticipates “The method of claim 1, wherein the generating the layer 1 prediction model from the extracted features comprises: extracting the extracted features from historical data of the one or more renewable energy systems; building the layer 1 prediction model from the extracted features, executing a training and validation process on the layer 1 prediction model.” (see, e.g., Zang, pg. 4559, sec. 4; “The proposed hybrid VMD-CNN model is employed for hour-ahead forecasting of PV power in this study. It utilises historical time-series data of daily PV power from 6 a.m. to 7 p.m. along with other meteorological elements, i.e. temperature, wind speed and solar radiation. As cloudiness is hard to measure, the wind speed is utilised in the indirect replacement of it. Among these, the time series of PV power is required to be decomposed into different components and each component will be constructed into 2D form for the further deep training of a CNN.”).
Regarding claim 4, Zang anticipates “The method of claim 1, wherein the generating the plurality of layer 2 prediction models based on one or more of the output from the layer 1 prediction model, the output from layer 3 prediction models, and the extracted features comprises: extracting additional features from one or more of the output from the layer 1 prediction model and the extracted features; generating, from the layer 1 prediction model and the output from the layer 1 prediction model, the plurality of layer 2 prediction models based on the extracted features and the additional features; and executing a training and validation process on the plurality of layer 2 prediction models.” (see, e.g., Zang, pg. 4561, figs. 4-5 & associated text).
Regarding claim 5, Zang anticipates “The method of claim 1, wherein the generating the plurality of layer 2 prediction models based on one or more of the output from the layer 1 prediction model, the output from layer 3 prediction models, and the extracted features comprises: extracting additional features from one or more of the output from the layer 1 prediction model and the extracted features; generating, from the layer 3 prediction models and the output from the layer 3 prediction models, the plurality of layer 2 prediction models based on the extracted features and the additional features; and executing a training and validation process on the plurality of layer 2 prediction models.” (see, e.g., Zang, pg. 4561, figs. 4-5 & associated text).
Regarding claim 6, Zang anticipates “The method of claim 1, wherein the generating the at least one layer 3 hybrid prediction model based on the output of the selection of the layer 2 prediction models from the plurality of layer 2 prediction models comprises: generating the at least one layer 3 hybrid prediction model from the selection of the layer 2 prediction models and the output of the selection of the layer 2 prediction models; and executing post-processing comprising a smoothing process and a hyper-parameters tuning process on the at least one layer 3 hybrid prediction model.” (see, e.g., Zang, pg. 4559 sec. 3; “In a deep CNN, all layers are stacked sequentially into a feedforward neural network, which adopts an error back-propagation (BP) algorithm to train the entire model. When errors transmit back through the entire network, the modified gradient descent algorithm is adopted for renewing weights and biases in the entire training process, where one just needs to determine the parameters such as batch size, 
	Regarding claims 7-13, the instant claims are equivalents of claims 1-6, differing only by statutory class. Accordingly, the rejection of claim 1 applies, mutatis mutandis, to claims 7 and 13; the rejection of claim 2 applies, mutatis mutandis, to claim 8; the rejection of claim 3 applies, mutatis mutandis, to claim 9; the rejection of claim 4 applies, mutatis mutandis, to claim 10; the rejection of claim 5 applies, mutatis mutandis, to claim 11; and the rejection of claim 6 applies, mutatis mutandis, to claim 12.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306. The examiner normally can be 

/Ryan D. Coyer/Primary Examiner, Art Unit 2191